

115 S2344 IS: Immigration Innovation Act of 2018
U.S. Senate
2018-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2344IN THE SENATE OF THE UNITED STATESJanuary 25, 2018Mr. Hatch (for himself and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to authorize additional visas for well-educated aliens
			 to live and work in the United States, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Immigration Innovation Act of 2018.
		2.Table of
 contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.TITLE I—Employment-Based Nonimmigrant VisasSec. 101. Market-based H–1B visa limits.Sec. 102. Employment authorization for dependents of H–1B nonimmigrants.Sec. 103. Eliminating impediments to worker mobility.Sec. 104. Definitions.Sec. 105. Strengthening the prevailing wage system.Sec. 106. Schedule A study.TITLE II—Employment-Based Immigrant Visas Sec. 201. Elimination of per-country numerical limitations.Sec. 202. Ensuring the issuance of all preference employment-based immigrant visas.Sec. 203. Aliens not subject to direct numerical limitation.Sec. 204. Increased portability.Sec. 205. Adjustment of status for employment-based immigrants.Sec. 206. Employment-based conditional immigrants.TITLE III—Student VisasSec. 301. Authorization of dual intent.TITLE IV—STEM Education and Worker TrainingSec. 401. Funding for STEM education and worker training.Sec. 402. Promoting American Ingenuity Account.Sec. 403. National evaluation.Sec. 404. Rule of construction.TITLE V—Reforms Affecting Immigrant and Nonimmigrant VisasSec. 501. Streamlining petitions for established employers and other requirements.
		IEmployment-Based
			 Nonimmigrant Visas
			101.Market-based
			 H–1B visa limits
				(a)In
 generalSection 214(g) of the Immigration and Nationality Act (8 U.S.C. 1184(g)) is amended—
 (1)in paragraph (1)—
 (A)in the matter preceding subparagraph (A), by striking (beginning with fiscal year 1992); and
 (B)by amending subparagraph (A) to read as follows:
							
 (A)under section 101(a)(15)(H)(i)(b) may not exceed the sum of—
 (i)the base allocation calculated under paragraph (9)(A); and
 (ii)the allocation adjustment calculated under paragraph (9)(B); and;
 (2)in paragraph (5), by amending subparagraph (C) to read as follows:
						
 (C)subject to paragraph (6)(B), has earned a master’s or higher degree from a United States institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))).;
 (3)in paragraph (6)— (A)by inserting (A) before Any alien; and
 (B)by adding at the end the following:  (B)(i)If the employer of an alien described in paragraph (5)(C) certifies that the employer has filed or will file an Immigrant Petition on behalf of the alien, the initial period of validity of the nonimmigrant visa issued to the alien under section 101(a)(15)(H)(i)(b) shall be 12 months. The period of validity of such visa may be extended beyond such initial period if the employer provides evidence to the Secretary that the employer has filed, on the alien’s behalf, a nonfrivolous Application for Permanent Employment Certification or a nonfrivolous Immigrant Petition and such application or petition has not been denied in a final agency action.
 (ii)Not more than 20,000 of the aliens described in paragraph (5)(C) who are not described in clause (i) may be exempted from the numerical limitations under paragraph (1)(A) during each fiscal year.;
 (4)in paragraph (8), by striking subparagraphs (B)(iv) and (D);
 (5)by redesignating paragraph (10) as subparagraph (D) of paragraph (9), and adjusting the margin accordingly;
 (6)by redesignating paragraph (9) as paragraph (10); and
 (7)by inserting after paragraph (8) the following:
						
 (9)(A)The base allocation of nonimmigrant visas under section 101(a)(15)(H)(i)(b) for each fiscal year shall be equal to—
 (i)the sum of— (I)the base allocation for the most recently completed fiscal year; and
 (II)the allocation adjustment for the most recently completed fiscal year;
 (ii)if the number calculated under clause (i) is less than 85,000, 85,000; or
 (iii)if the number calculated under clause (i) is more than 195,000, 195,000.
 (B)(i)If the number of cap-subject nonimmigrant visa petitions filed under section 101(a)(15)(H)(i)(b) during the first 45 days of the petition filing period for a fiscal year exceeds the base allocation for such fiscal year, an additional 30,000 such visas shall be made available beginning on the first day of such fiscal year.
 (ii)If the base allocation of cap-subject nonimmigrant visa petitions filed under section 101(a)(15)(H)(i)(b) for a fiscal year is reached during the period beginning on the 46th day of the petition filing period for the fiscal year and ending on the last day of the previous fiscal year, an additional 20,000 such visas shall be made available for the fiscal year beginning on the first day of such fiscal year.
 (iii)If the base allocation of cap-subject nonimmigrant visa petitions filed under section 101(a)(15)(H)(i)(b) for a fiscal year is reached during the first 60 days of the fiscal year, an additional 10,000 such visas shall be made available beginning on December 1 of the fiscal year.
 (iv)If the base allocation of cap-subject nonimmigrant visa petitions filed under section 101(a)(15)(H)(i)(b) for a fiscal year is reached during the period beginning on the 61st day of the fiscal year and ending on the 120th day of the fiscal year, an additional 5,000 such visas shall be made available beginning on February 1 of the fiscal year.
 (v)If the number of cap-subject nonimmigrant visa petitions approved under section 101(a)(15)(H)(i)(b) for a fiscal year is at least 5,000 fewer than the base allocation, but is not more than 9,999 fewer than the base allocation, the allocation of such visas for the following fiscal year shall be reduced by 5,000.
 (vi)If the number of cap-subject nonimmigrant visa petitions approved under section 101(a)(15)(H)(i)(b) for a fiscal year is at least 10,000 fewer than the base allocation, but not more than 19,999 fewer than the base allocation, the allocation of such visas for the following fiscal year shall be reduced by 10,000.
 (vii)If the number of cap-subject nonimmigrant visa petitions approved under section 101(a)(15)(H)(i)(b) for a fiscal year is at least 20,000 fewer than the base allocation, but not more than 29,999 fewer than the base allocation, the allocation of such visas for the following fiscal year shall be reduced by 20,000.
 (viii)If the number of cap-subject nonimmigrant visa petitions approved under section 101(a)(15)(H)(i)(b) for a fiscal year is at least 30,000 fewer than the base allocation, the allocation of such visas for the following fiscal year shall be reduced by 30,000.
 (C)(i)If the final receipt date for filing nonimmigrant visa petitions under section 101(a)(H)(i)(b) subject to the numerical limitations under paragraph (1)(A) in a fiscal year occurs on or before the 180th day of the fiscal year, the Secretary of Homeland Security shall announce the following fiscal year’s base allocation for such nonimmigrant visas on or before April 1 of the fiscal year preceding the fiscal year for which such allocation applies.
 (ii)If the final receipt date for filing nonimmigrant visa petitions under section 101(a)(H)(i)(b) subject to the numerical limitations under paragraph (1)(A) in a fiscal year occurs after the 180th day of the fiscal year, the Secretary of Homeland Security shall announce the following fiscal year’s base allocation for such nonimmigrant visas not later than the first day of the fiscal year for which such allocation applies..
 (b)Prioritization of petitionsSection 214(g)(3) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(3)) is amended— (1)by striking the first sentence and inserting the following: (A) Subject to subparagraphs (B) and (C), aliens who are subject to the numerical limitations under paragraph (1)(A) shall be issued visas, or otherwise provided nonimmigrant status, in a manner and order established by the Secretary by regulation.; and
 (2)by adding at the end the following:  (B)In any fiscal year in which the number of petitions filed for nonimmigrant status under section 101(a)(15)(H)(i)(b) during the first 5 business days of the petition filing period exceeds the numerical limitation for that fiscal year, the Secretary shall consider petitions received during those 5 business days in the following order:
 (i)Petitions for aliens who have earned a master’s or higher degree from an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) in the United States and who are subject to the numerical limitations under paragraph (1)(A).
 (ii)Petitions for aliens who have earned a doctoral degree from an institution of higher education outside the United States in a specialty related to the intended employment if such degree is equivalent to a doctoral degree awarded by an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) in the United States.
 (iii)Petitions for aliens who have earned a bachelor’s degree in a field listed on the STEM Designated Degree Program List published by the Department of Homeland Security on the Student and Exchange Visitor Program website from an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) in the United States.
 (iv)Other petitions. (C)The first sentence of subparagraph (A) shall not apply in any fiscal year in which the demand for nonimmigrant visas under section 101(a)(15)(H)(i)(b) exceeds the numerical limitation under paragraph (1)(A) during the first 5 business days of the petition filing period..
					(c)Penalty
 (1)In generalSection 214(g)(9) of the Immigration and Nationality Act, as added by subsection (a)(7), is amended by adding at the end the following:
						
 (D)(i)Subject to clause (ii), if 5 or more petitions for H–1B classification subject to the cap established under paragraph (1)(A) filed by an employer in a fiscal year are approved, the employer shall pay a penalty for each such approved petition subject to such cap for which the H–1B beneficiary works in the United States for less than 25 percent of the first year of the beneficiary’s approved work authorization period.
 (ii)(I)An employer shall not be subject to the penalties set forth in clause (i) if the employer withdraws the petition for an H–1B visa—
 (aa)as a result of an unexpected change in the need for the alien worker;
 (bb)because the alien worker commences employment in the United States for the employer under another lawful status; or
 (cc)because the alien worker quit or resigned the worker’s position with the employer. (II)An employer withdrawing a petition under subclause (I) shall file with the Secretary a description of the circumstances—
 (aa)resulting in the unexpected change in the need for the alien worker;
 (bb)surrounding the alien worker’s commencement of employment in the United States for the employer under another lawful status; or
 (cc)surrounding the alien worker’s decision to quit or resign the worker’s position with the employer. (III)Any unused visas associated with petitions withdrawn under subclause (I) that were subject to the cap established under paragraph (1)(A) shall be reassigned to another H–1B petition filed by another employer either in the fiscal year in which the withdrawal was received or in the following fiscal year.
 (IV)Subclause (I) shall not apply to an employer in a fiscal year if— (aa)(AA)at least 20 and not more than 49 petitions filed by the employer in a fiscal year for H–1B visa classification subject to the cap established under paragraph (1)(A) are approved; and
 (BB)the employer withdraws more than 25 percent of the approved H–1B visa petitions subject to the numerical limitation under paragraph (1)(A) that were received by the employer in the fiscal year or the employer withdraws more than 10 percent of such petitions because the alien worker resigned his or her employment with the employer before completing 3 months of employment; or
 (bb)(AA)more than 50 petitions filed by the employer in a fiscal year for H–1B visa classification subject to the cap established under paragraph (1)(A) are approved; and
 (BB)the employer withdraws more than 20 percent of the approved H–1B visa petitions subject to the numerical limitation under paragraph (1)(A) that were received by the employer in the fiscal year or the employer withdraws more than 5 percent of such petitions because the alien worker resigned his or her employment with the employer before completing 3 months of employment.
 (iii)(I)The penalty for a violation of clause (i) shall be— (aa)$10,000 for each petition described in such clause during the first fiscal year of noncompliance; and
 (bb)$25,000 for each such petition after the first fiscal year of noncompliance. (II)An employer subject to a penalty under clause (i) in any 3 fiscal years shall be barred from filing any petitions for H–1B visas subject to the numerical limitation under paragraph (1)(A) for the fiscal year immediately following the third year of noncompliance.
 (iv)Each employer that has 5 or more approved petitions for H–1B classification subject to the cap established under paragraph (1)(A) shall submit an annual report to the Secretary of Homeland Security that identifies—
 (I)the date on which each such H–1B nonimmigrant approved during the most recent fiscal year began working for the employer in the United States; and
 (II)the total period of employment in the first year of available work authorization for each such H–1B nonimmigrant during the most recent fiscal year.
 (v)Penalties assessed under this subparagraph shall be deposited into the Promoting American Ingenuity Account established under section 286(w)..
 (2)Effective dateSection 214(g)(9)(C) of the Immigration and Nationality Act, as added by paragraph (1), shall take effect on the date that is 1 year after the date of the enactment of this Act.
					(d)Reporting
 requirementThe Secretary of Homeland Security shall— (1)timely upload to a public website data that summarizes the adjudication of nonimmigrant petitions under section 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)) during each fiscal year;
 (2)allow the timely adjustment of visa allocations under section 214(g)(9)(B) of such Act, as added by subsection (a)(7); and
 (3)identify the number of previously approved visas that were the subject of withdrawn petitions under section 214(g)(9)(C)(ii) of such Act and are available for reassignment to another employer.
 (e)Prohibited labor practiceSection 212(n)(1) of the Immigration and Nationality Act (8 U.S.C. 1182(n)(1)) is amended— (1)in the matter preceding subparagraph (A), by striking stating the following and inserting containing the statements described in subparagraphs (A) through (G); and
 (2)in the undesignated matter following subparagraph (G)(ii)— (A)by striking The employer shall make and inserting the following:
							
 (H)The employer shall make; and (B)by adding at the end the following:
							
 (I)(i)An employer may not hire an H–1B nonimmigrant for the purpose and intent of replacing a United States worker with the H–1B nonimmigrant (other than through the United States worker’s promotion, voluntary transfer, voluntary departure, or voluntary retirement). In an enforcement action for a violation of this clause, the agency initiating the enforcement action shall bear the burden of proving that the employer acted with the purpose and intent to replace the United States worker with the H–1B nonimmigrant.
 (ii)No employer, having the purpose and intent of replacing a current employee with an H–1B nonimmigrant (other than through the current employee’s promotion, voluntary transfer, voluntary departure, or voluntary retirement), may condition the employee’s pay, bonus, or severance, or any other form of compensation, or the employee’s performance review, on the employee’s willingness to train the H–1B nonimmigrant to perform the employee’s responsibilities. In an enforcement action for a violation of this clause, the agency initiating the enforcement action shall bear the burden of proving that the employer had the purpose and intent to replace the current employee with the H–1B nonimmigrant..
 (f)FundingSection 212(n) of the Immigration and Nationality Act (8 U.S.C. 1182(n)) is amended by adding at the end the following:
					
 (6)The enforcement of this subsection may be carried out using funds deposited into the Fraud Prevention and Detection Account under section 286(v)..
				102.Employment
 authorization for dependents of H–1B nonimmigrantsSection 214(c) of the Immigration and Nationality Act (8 U.S.C. 1184(c)) is amended—
 (1)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security; and
 (2)in paragraph (2), by adding at the end the following:  (G)(i)If the principal alien has a pending or approved Application for Permanent Employment Certification or a pending or approved Immigrant Petition, the Secretary of Homeland Security shall—
 (I)authorize the alien spouse of such principal alien admitted under section 101(a)(15)(H)(i)(b) who is accompanying or following to join the principal alien to engage in employment in the United States; and
 (II)provide the spouse with an employment authorized endorsement or other appropriate work permit.
 (ii)The employer of an alien spouse described in clause (i)(I) shall attest to the Secretary of Homeland Security that the employer is offering and will offer to the alien spouse, during the period of authorized employment, not less than the greater of—
 (I)the actual wage level paid by the employer for the specific employment in question to all other individuals with similar experiences and qualifications; or
 (II)the prevailing wage level for the occupational classification in the area of employment, reflecting the education, experience, and level of supervision required for the job to be performed by the alien spouse, based on the best information available at the time the alien spouse is hired..
				103.Eliminating
			 impediments to worker mobility
 (a)Effect of new job siteSection 214(c)(10) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(10)) is amended to read as follows:
					
 (10)An amended H–1B petition shall not be required if— (A)the petitioning employer is involved in a corporate restructuring, including a merger, acquisition, or consolidation;
 (B)a new corporate entity succeeds to the interests and obligations of the original petitioning employer and the terms and conditions of employment remain the same except for the identity of the petitioner; or
 (C)the nonimmigrant worker begins working at a new place of employment for which the petitioner has secured a valid, certified Labor Condition Application before the nonimmigrant worker began working at such place of employment..
				(b)Deference to
 prior approvalsSection 214(c) of such Act, as amended by subsection (a) and section 102, is further amended by adding at the end the following:
					
 (15)If the Secretary of Homeland Security or the Secretary of State approves a visa, petition, or application for admission on behalf of an alien described in subparagraph (H)(i)(b) or (L) of section 101(a)(15), the Secretary of Homeland Security or the Secretary of State may not deny a subsequent petition, visa, or application for admission involving the same employer and alien unless the applicant is provided with a written finding that explains the basis for the Government’s determination that—
 (A)there was a material error with regard to the approval of the previous petition, visa, or application for admission;
 (B)a substantial change in circumstances has taken place since the prior approval or admission that renders the nonimmigrant ineligible for such status under this Act; or
 (C)new material information has been discovered that adversely impacts the eligibility of the employer or the nonimmigrant..
				(c)Effect of
 ending employment relationshipSection 214(n) of such Act (8 U.S.C. 1184(n)) is amended by adding at the end the following:
					
 (3)A nonimmigrant admitted under section 101(a)(15)(H)(i)(b) whose employment relationship ends (either voluntarily or involuntarily) before the expiration of the nonimmigrant’s period of authorized admission shall be deemed to have retained such legal status throughout the 60-day period beginning on such employment ending date if an employer files a petition to extend, change, or adjust the status of the nonimmigrant during such period..
				104.Definitions
 (a)Intending immigrantSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by adding at the end the following:
					
 (53)(A)The term intending immigrant means, with respect to the number of aliens employed by an employer, an alien who intends to work and reside permanently in the United States, as evidenced by—
 (i)a pending or approved application for a labor certification filed for such alien by a covered employer; or
 (ii)a pending or approved immigrant status petition filed for such alien by a covered employer. (B)In this paragraph:
 (i)The term covered employer means an employer that has filed immigrant status petitions for not fewer than 90 percent of current employees who were the beneficiaries of applications for labor certification that were approved during the 1-year period ending 6 months before the filing of an application or petition for which the number of intending immigrants is relevant.
 (ii)The term immigrant status petition means a petition filed under paragraph (1), (2), or (3) of section 203(b). (iii)The term labor certification means an employment certification under section 212(a)(5)(A).
 (C)Notwithstanding any other provision of law— (i)for all calculations of the number of aliens admitted pursuant to subparagraph (H)(i)(b) or (L) of paragraph (15), including calculations for the purposes set forth in section 203(i), an intending immigrant shall be counted as an alien lawfully admitted for permanent residence and shall not be counted as an employee admitted pursuant to such a subparagraph; and
 (ii)for all determinations of the number of employees or United States workers employed by an employer, all of the employees in any group treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986 shall be counted.
 (54)The term STEM means the academic and professional disciplines of science (excluding social sciences), technology, engineering, and mathematics..
 (b)H–1B dependent employers; exempt H–1B nonimmigrantsSection 212(n) of the Immigration and Nationality Act (8 U.S.C. 1182(n)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (E)— (i)in clause (i), by striking (as defined in paragraph (4)); and
 (ii)by striking clause (ii) and inserting the following:  (ii)Except as provided in clause (iii), an application described in this clause is an application filed by—
 (I)an H–1B-dependent employer; or (II)an employer that has been found under paragraph (2)(C) or (5) to have committed a willful failure or misrepresentation during the 5-year period preceding the filing of the application.
 (iii)(I)Except as provided in subclause (II), an application is not described in clause (ii) if the only H–1B nonimmigrants sought in the application are exempt H–1B nonimmigrants.
 (II)Subclause (I) shall not apply if the employer has more than 50 employees and more than 50 percent of the employer’s employees are H–1B nonimmigrants.;
 (2)in paragraph (2)(F)— (A)by inserting (i) before Subject; and
 (B)by adding at the end the following:  (ii)The Director of U.S. Citizenship and Immigration Services shall provide the Secretary of Labor with any information contained in the materials submitted by employers of H–1B nonimmigrants as part of the petition adjudication process that indicates that the employer is not complying with visa program requirements for H–1B nonimmigrants. The Secretary may initiate and conduct an investigation and hearing under this paragraph after receiving information of noncompliance under this subparagraph.; and
 (3)in paragraph (3)— (A)by amending subparagraph (A) to read as follows:
							
 (A)(i)For purposes of this subsection, the term H–1B-dependent employer means an employer that— (I)in the case of an employer that has 25 or fewer full-time equivalent employees who are employed in the United States, employs more than 7 H–1B nonimmigrants;
 (II)in the case of an employer that has at least 26 but not more than 50 full-time equivalent employees who are employed in the United States, employs more than 12 H–1B nonimmigrants; or
 (III)in the case of an employer that has at least 51 full-time equivalent employees who are employed in the United States, employs H–1B nonimmigrants in a number that is equal to at least 15 percent of the number of such full-time equivalent employees.
 (ii)In determining the number of employees who are H–1B nonimmigrants under subparagraph (A), an intending immigrant employee shall not count toward such number.; and
 (B)in subparagraph (B)— (i)by amending clause (i) to read as follows:
								
 (i)the term exempt H–1B nonimmigrant means an H–1B nonimmigrant who— (I)receives wages (including cash bonuses) at an annual rate equal to not less than the higher of—
 (aa)105 percent of the occupational mean wage, as determined based on Bureau of Labor Statistics data for the geographic area of employment; or
 (bb)$100,000 (or the adjusted amount under clause (iii), if applicable); or
 (II)has attained a doctoral degree from an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) in the United States in a specialty related to the intended employment;;
 (ii)in clause (ii), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
								
 (iii)the amount under clause (i)(I)(bb) shall be increased, for the third fiscal year beginning after the date of the enactment of this clause and for every third fiscal year thereafter, by the percentage (if any) by which the Consumer Price Index for the month of June preceding the date on which such increase takes effect exceeds the Consumer Price Index for the same month of the third preceding calendar year..
 105.Strengthening the prevailing wage systemSection 212(p) of the Immigration and Nationality Act (8 U.S.C. 1182(p)) is amended— (1)in paragraph (4), by adding at the end the following: With regard to the prevailing wage required to be paid under subsections (a)(5)(A), (n)(1)(A)(i)(II), and (t)(1)(A)(i)(II) (as added by section 402(b)(2) of Public Law 108–77), the first level of wages shall be not less than the mean of the lowest 50 percent of the wages surveyed.; and
 (2)by adding at the end the following:  (5)An employer may use an independent survey approved by the Secretary of Labor for purposes of this section. The Secretary shall approve such a survey if—
 (A)the survey was published during the most recent 2-year period; (B)the survey has not been duplicated since its initial publication;
 (C)the data upon which the survey is based was collected during the 2-year period ending on the date on which the survey was published;
 (D)the survey reflects the area of intended employment; (E)the employer’s job description adequately matches the job description in the survey;
 (F)the survey is across industries that employ workers in the occupation; (G)the wage determination is based on the arithmetic mean (weighted average); and
 (H)the survey identifies a statistically valid methodology that was used to collect the data.. 106.Schedule A studyNot later than 1 year after the date of the enactment of this Act, the Secretary of Labor, in cooperation with the Office of Foreign Labor Certification, shall—
 (1)submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives the results of a study to determine whether the occupations listed in Schedule A (20 C.F.R. 656.5) should be modified or expanded; and
 (2)if the study determines that Schedule A should be modified or expanded, publish a notice of proposed rulemaking in the Federal Register.
				IIEmployment-Based
			 Immigrant Visas 
			201.Elimination of
			 per-country numerical limitations
				(a)In
 generalSection 202(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)) is amended to read as follows:
					
						(2)Per country levels for family-sponsored
 immigrantsSubject to paragraphs (3) and (4), the total number of immigrant visas made available to natives of any single foreign state or dependent area under section 203(a) in any fiscal year may not exceed 15 percent (in the case of a single foreign state) or 2 percent (in the case of a dependent area) of the total number of such visas made available under such section in that fiscal year..
				(b)Conforming
 amendmentsSection 202 of such Act (8 U.S.C. 1152) is amended—
 (1)in subsection (a)—
 (A)in paragraph (3), by striking both subsections (a) and (b) of section 203 and inserting section 203(a); and
 (B)by striking paragraph (5); and
 (2)by amending subsection (e) to read as follows:
						
							(e)Special rules
 for countries at ceilingIf the total number of immigrant visas made available under section 203(a) to natives of any single foreign state or dependent area will exceed the numerical limitation specified in subsection (a)(2) in any fiscal year, the number of visas for natives of that state or area shall be allocated under section 203(a) so that, except as provided in subsection (a)(4), the proportion of the visa numbers made available under each of paragraphs (1) through (4) of section 203(a) is equal to the ratio of the total number of visas made available under the respective paragraph to the total number of visas made available under section 203(a)..
					(c)Country-Specific
 offsetSection 2 of the Chinese Student Protection Act of 1992 (8 U.S.C. 1255 note) is amended—
 (1)in subsection (a), by striking subsection (e)) and inserting subsection (d)); and
 (2)by striking subsection (d) and redesignating subsection (e) as subsection (d).
					(d)Effective
 dateThe amendments made by this section shall take effect as if enacted on October 1, 2017, and shall apply to fiscal years beginning with fiscal year 2018.
				202.Ensuring the issuance of all preference employment-based immigrant visas
				(a)Backlog reduction
 (1)In generalNotwithstanding any other provision of law, beginning in fiscal year 2018, the number of employment-based immigrant visas that shall be issued under paragraph (1), (2), or (3) of section 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)) shall be increased by the number computed under paragraph (2).
					(2)Number available
 (A)In generalThe number computed under this paragraph is— (i)the greater of—
 (I)the number of preference immigrant visas computed under section 201(d)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(d)(1)) for fiscal years 1992 to 2013 that were not issued to any preference immigrant for any of those fiscal years; or
 (II)200,000; minus (ii)the number described in subparagraph (B).
 (B)ReductionThe number described in subparagraph (A)(i) shall be reduced, for each fiscal year after fiscal year 2017, by the cumulative number of immigrant visas issued for previous fiscal years pursuant to the increase authorized under paragraph (1).
						(C)Construction
 (i)In generalNothing in this paragraph may be construed as affecting the application of section 201(c)(3)(C) of the Immigration and Nationality Act (8 U.S.C. 1151(c)(3)(C)) with regard to immigrant visas other than the visas authorized by the increase computed under subparagraph (A).
 (ii)LimitationThe visas authorized by the increase computed under subparagraph (A) may only be issued to aliens seeking immigrant visas pursuant to paragraph (1), (2), or (3) of section 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)).
 (b)Preference immigration as directed by CongressSection 201(c)(1)(B)(ii) of the Immigration and Nationality Act (8 U.S.C. 1151(c)(1)(B)(ii)) is amended to read as follows:
					
 (ii)The number computed under subparagraph (A) shall not be less than the sum of— (I)226,000; plus
 (II)the number computed under paragraph (3).. (c)Ensuring full implementationSection 203(g) of the Immigration and Nationality Act (8 U.S.C. 1153(g)) is amended by striking (g) Lists.—For purposes of carrying out and inserting the following:
					
						(g)Administration
							(1)Obligation to issue all authorized visas
 (A)In generalThe Secretary of State, in coordination with the Secretary of Homeland Security, shall administer this section in a manner that ensures that all immigrant visas authorized by Congress to be issued under this section are issued to qualified applicants.
 (B)NoticeNot later than June 1 of each fiscal year, the Secretary of State shall publish a notice in the Federal Register that describes the steps that the Government is taking to comply with subparagraph (A).
 (2)ListsIn order to carry out. (d)Facilitating issuance of visasSection 245(a) of the Immigration and Nationality Act (8 U.S.C. 1255(a)) is amended by adding at the end the following:
					
						For purposes of paragraph (3), an immigrant visa is deemed to be immediately available	if any
			 visa number allocated under this Act to preference immigrants described in
			 section
			 203(b) has not yet been issued for that fiscal year..
				203.Aliens not
			 subject to direct numerical limitation
				(a)In
 generalSection 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at the end the following:
					
 (F)Aliens who are the spouse or a child of an alien admitted as an employment-based immigrant under subsection (b) or (i) of section 203.
 (G)Aliens who have earned a master’s or higher degree in a field listed on the STEM Designated Degree Program List published by the Department of Homeland Security on the Student and Exchange Visitor Program website from an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) in the United States.
 (H)Aliens for whom a petition for an employment-based immigrant visa under paragraph (A) or (B) of section 203(b)(1) has been approved..
				(b)Conforming
 amendmentsSection 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)) is amended—
 (1)in paragraph (1), in the matter preceding subparagraph (A), by striking 28.6 percent and inserting 12 percent;
 (2)in paragraph (2)(A), by striking 28.6 percent and inserting 36.9 percent; and
 (3)in paragraph (3)(A), by striking 28.6 percent and inserting 36.9 percent.
 204.Increased portabilitySection 204(j) of the Immigration and Nationality Act (8 U.S.C. 1154(j)) is amended to read as follows:
				
 (j)Job flexibility for long delayed applicants for adjustment of status to permanent residenceA petition filed under subsection (a)(1)(F) for an individual who has filed an application for adjustment of status pursuant to section 245 or has been granted conditional permanent resident status pursuant to section 216B and has had 3 annual reviews of such status approved, shall remain valid with respect to a new job if the individual changes jobs or employers if the new job is in the same or a similar occupational classification as the job for which the petition was filed..
 205.Adjustment of status for employment-based immigrantsSection 245 of the Immigration and Nationality Act (8 U.S.C. 1255) is amended— (1)in subsection (c)—
 (A)by striking to (1) an alien and inserting the following: “to—  (1)an alien;
 (B)by striking (2) subject and inserting the following:  (2)subject;
 (C)by striking (3) any alien and inserting the following:  (3)any alien;
 (D)by striking (4) an alien and inserting the following:  (4)an alien;
 (E)by striking (5) an alien and inserting the following:  (5)an alien;
 (F)by striking section 101(a)(15)(S), (6) an alien and inserting the following: “section 101(a)(15)(S);  (6)an alien;
 (G)by striking (7) any alien and inserting the following:  (7)any alien;
 (H)in paragraph (7), by inserting or 203(i) after 203(b); and (I)by striking status; or (8) any alien and inserting the following: “status; or
						
 (8)any alien; and (2)by adding at the end the following:
					
						(n)Adjustment of status for employment-Based immigrants
 (1)PetitionAny alien, and any eligible dependent of such alien, who has an approved petition for immigrant status, may file an application with the Secretary of Homeland Security for adjustment of status regardless of whether an immigrant visa is immediately available at the time the application is filed.
 (2)Supplemental feeIf a visa is not immediately available at the time an application is filed under paragraph (1), the beneficiary of such application shall pay a supplemental fee of $500, which shall be deposited into the Promoting American Ingenuity Account established under section 286(w). This fee shall not be collected from any dependent accompanying or following to join such beneficiary.
 (3)AvailabilityAn application filed under this subsection may not be approved until the date on which an immigrant visa becomes available..
				206.Employment-based conditional immigrants
 (a)Worldwide levelSection 201(a) of the Immigration and Nationality Act (8 U.S.C. 1151) is amended— (1)in paragraph (2), by striking and at the end;
 (2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (4)for fiscal year 2019 and each subsequent fiscal year, conditional employment-based immigrants described in section 203(i) in a number not to exceed 35,000 for any fiscal year..
 (b)RequirementsSection 203 of the Immigration and Nationality Act (8 U.S.C. 1153) is amended— (1)in subsection (d), by striking or (c) and inserting (c), or (i);
 (2)in subsection (e)— (A)by redesignating paragraph (3) as paragraph (4); and
 (B)by inserting after paragraph (2) the following:  (3)Immigrant visa numbers made available under subsection (i) shall be issued to eligible immigrants in a manner and order established by the Secretary of Homeland Security, by regulations, in accordance with the requirements under such subsection.;
 (3)in subsection (f)— (A)by striking his and inserting the alien’s;
 (B)by striking or (c) of this section and inserting (c), or (i); and (C)by striking he and inserting the consular officer;
 (4)in subsection (g)(2), as amended by section 202(c), by striking and (c) and inserting (c), and (i); and (5)by adding at the end the following:
						
							(i)Conditional employment-Based immigrants
 (1)AuthorizationConditional employment-based immigrant visas shall be made available in a number not to exceed 35,000 for each fiscal year, to any eligible alien (including any nonimmigrant lawfully residing in the United States) who—
 (A)has earned a university degree; (B)has received an offer of employment from a United States employer that has complied with the requirements under section 204(a)(1)(M); and
 (C)will satisfy the requirements for immigrant classification under paragraph (1), (2), or (3) of subsection (b).
 (2)Departure not requiredThe Secretary of Homeland Security may not require a nonimmigrant who is lawfully residing in the United States to leave the United States in order to obtain a conditional employment-based immigrant visa under paragraph (1)..
					(c)Petitioning procedure
 (1)In generalSection 204(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)) is amended— (A)in subparagraph (F), by striking section 203(b)(1)(B), 203(b)(1)(C), 203(b)(2), or 203(b)(3) and inserting paragraph (1)(B), (1)(C), (2), or (3) of section 203(b) or section 203(i);
 (B)by moving subparagraph (L) 4 ems to the left; and (C)by adding at the end the following:
							
 (M)Each employer petitioning for a conditional employment-based immigrant visa on behalf of an alien under this subsection, or seeking to hire a conditional employment-based immigrant who was previously admitted—
 (i)shall file a petition with the Secretary of Homeland Security attesting that— (I)the alien will be paid not less than a similarly situated United States worker;
 (II)no United States worker has been or will be displaced by the alien; (III)the employer has undertaken recruitment efforts to hire United States workers, in the alien’s same occupation or a similar occupation, who possess a bachelor’s degree or higher, including at least 3 types of targeted recruiting efforts, such as job fairs, on-campus recruiting, or job postings that attract applicants; and
 (IV)the employer is in compliance with the requirements under clauses (ii) through (vii); (ii)shall be prepared to document all recruitment efforts attested to under clause (i)(III), if audited by the Secretary;
 (iii)shall fully participate in the E-Verify Program established under section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note);
 (iv)shall pay, for each petition filed under clause (i), a $10,000 fee, which shall be deposited into the Promoting American Ingenuity Account established under section 286(w);
 (v)shall pay an administrative fee in an amount that is sufficient to cover the average paperwork processing and other administrative costs of an alien participating in the program established under this subsection;
 (vi)may not be an H–1B-dependent employer (as defined in section 212(n)(3)(A)); and (vii)may not be debarred from any existing immigration program..
 (2)Adjudication of petitionsThe Secretary of Homeland Security shall adjudicate all petitions filed under section 204(a)(1)(M)(i) of the Immigration and Nationality Act, as added by paragraph (1), not later than 60 days after receiving such petitions.
					(d)Labor certification based on prior competitive recruitment
 (1)In generalSection 212(a)(5)(A)(ii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(5)(A)(ii)) is amended—
 (A)in the clause heading, by inserting for special recruitment and documentation procedures after rule; (B)in subclause (I), by striking , or and inserting a semicolon;
 (C)in subclause (II), by striking the period at the end and inserting ; or; and (D)by adding at the end the following:
							
 (III)is a conditional permanent resident under section 216B and receives wages (including cash bonuses) at an annual rate equal to not less than $100,000..
 (2)Inflation adjustmentThe amount specified in section 212(a)(5)(A)(ii)(III) of the Immigration and Nationality Act, as added by paragraph (1), shall be increased, on the first day of the third fiscal year beginning after the date of the enactment of this Act, and on the first day of every third fiscal year thereafter, by the percentage (if any) by which the Consumer Price Index for the month of June preceding the date on which such increase takes effect exceeds the Consumer Price Index for the same month of the third preceding calendar year.
					(e)Conditional permanent residency
 (1)In generalChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by inserting after section 216A the following:
						
							216B.Conditional permanent resident status for certain highly skilled professionals, spouses, and
			 children
								(a)In general
 (1)Conditional basis for statusNotwithstanding any other provision of this Act, a conditional employment-based immigrant (as described in section 203(i)), and the alien spouse and alien children of such immigrant, shall each be provided the status of an alien lawfully admitted for permanent residence, and shall be considered to have obtained such status on a conditional basis subject to the provisions of this section.
 (2)Notice of requirementsAt the time a conditional employment-based immigrant, or the alien spouse or child of such immigrant, obtains permanent resident status on a conditional basis, the Secretary of Homeland Security shall notify such immigrant, spouse, or child of—
 (A)the provisions of this section; (B)the requirements for maintaining such conditional permanent resident status; and
 (C)the requirements to have the conditional basis of such status removed. (b)Annual review (1)In generalThe Secretary of Homeland Security shall annually review the status of each alien receiving conditional permanent resident status under subsection (a) and shall require from the alien proof or evidence of—
 (A)ongoing employment in the occupation for which the alien was granted a conditional employment-based visa by an employer that has complied with the requirements under section 204(a)(1)(M);
 (B)the payment of all applicable income and Social Security taxes; (C)at the first annual review—
 (i)a filing with the Department of Labor on the alien’s behalf of an Application for Permanent Employment Certification, if such certification is required for the alien to satisfy the requirements for immigrant classification under paragraph (1), (2), or (3) of section 203(b); or
 (ii)a filing with the Department of Homeland Security on the alien’s behalf of an Immigrant Petition for Alien Worker, if such certification is not required for the alien to satisfy the requirements for immigrant classification under paragraph (1), (2), or (3) of section 203(b);
 (D)at the second annual review, a filing with the Department of Homeland Security on the alien’s behalf of an Immigrant Petition for Alien Worker, unless a pending Application for Permanent Employment Certification prevents the filing of an Immigrant Petition for Alien Worker on the alien’s behalf; and
 (E)at the third and subsequent annual reviews, an approval from the Department of Homeland Security of an Immigrant Petition for Alien Worker filed on the alien’s behalf.
 (2)Effect of denialA filing with the Department of Labor on the alien’s behalf of an Application for Permanent Employment Certification or a filing with the Department of Homeland Security on the alien’s behalf of an Immigrant Petition for Alien Worker shall not qualify as proof or evidence under paragraph (1) if—
 (A)the Application for Permanent Employment Certification or the Immigrant Petition for Alien Worker has been denied by a final agency action; or
 (B)an approved Immigrant Petition for Alien Worker filed on the alien’s behalf was revoked for cause under section 205.
										(c)Transfers
 (1)In generalExcept as provided in paragraph (2), an alien receiving conditional permanent resident status under subsection (a) may begin employment with a new employer without affecting his or her status if the new employer complies with the requirements set forth in section 204(a)(1)(M).
 (2)FeeNotwithstanding section 204(a)(1)(M), the fee payable by the new employer for each alien shall be— (A)$10,000 if the new employer hires the alien during the 1-year period beginning on the date on which the alien obtained conditional permanent resident status under subsection (a);
 (B)$5,000 if the new employer hires the alien during the 1-year period beginning at the end of the period described in subparagraph (A);
 (C)$2,500 if the new employer hires the alien during the 1-year period beginning at the end of the period described in subparagraph (B); and
 (D)zero if the new employer hires the alien after the end of the period described in subparagraph (C).
 (d)TerminationThe Secretary of Homeland Security shall terminate the conditional permanent resident status of an alien who received such status under subsection (a) if—
 (1)the alien— (A)fails to submit the required proof or evidence at the annual review in accordance with subsection (b); or
 (B)submits proof or evidence at such a review that fails to satisfy the requirements under subsection (b);
 (2)the alien has been unemployed or employed other than in the occupation for which the alien was granted a conditional employment-based immigrant visa for a cumulative total of 180 days while holding conditional permanent resident status under subsection (a);
 (3)the alien is employed by an employer that is not in compliance with the requirements under section 204(a)(1)(M);
 (4)the alien does not apply to remove the conditions attached to his or her permanent resident status within 1 year after an immigrant visa would be available for such alien under paragraph (1), (2), or (3) of section 203(b) based on the alien’s preference category and country of chargeability if the alien did not have conditional permanent resident status; or
 (5)an application submitted by the alien to remove the conditions attached to his or her permanent resident status is denied in a final agency action.
 (e)Removal of conditionsAny alien receiving conditional permanent resident status under subsection (a) may file an application to have the conditions removed on or after the date on which an immigrant visa would be available for such alien under paragraph (1), (2), or (3) of section 203(b) based on the alien’s preference category and country of chargeability if the alien did not have conditional permanent resident status. Such application shall include the same proof or evidence that would be required for an annual review under subsection (b) if such review occurred on the date on which the application was filed..
 (2)Clerical amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 note) is amended by inserting after the item relating to section 216A the following:
						Sec. 216B. Conditional permanent resident status for certain highly skilled professionals, spouses,
			 and children..
					IIIStudent
			 Visas
			301.Authorization
			 of dual intent
 (a)DefinitionSection 101(a)(15)(F)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(F)(i)) is amended by striking which he has no intention of abandoning.
				(b)Presumption of
 status; Intention To abandon foreign residenceSection 214 of such Act (8 U.S.C. 1184) is amended— (1)in subsection (b), by striking (L) or (V) and inserting (F), (L), or (V); and
 (2)in subsection (h), by striking (H)(i)(b) or (c) and inserting (F), (H)(i)(b), (H)(i)(c).
					IVSTEM Education
			 and Worker Training
			401.Funding for
			 STEM education and worker training
				(a)Nonimmigrant
 fee adjustment and allocationSection 214(c)(9) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(9)) is amended—
 (1)in subparagraph (A), by striking before; and (2)by striking subparagraphs (B) and (C) and inserting the following:
						
 (B)Except as provided in subparagraph (C), the amount of the fee imposed under this paragraph shall be—
 (i)$2,000 for each such petition filed by an employer with not more than 25 full-time equivalent employees who are employed in the United States (determined by including any affiliate or subsidiary of such employer); and
 (ii)$4,000 for each such petition filed by an employer with more than 25 such employees.
 (C)(i)The amounts set forth in subparagraph (B)(i) shall be increased— (I)to $2,500 for each fiscal year in which the base allocation of H–1B visas under section 214(g)(9)(A) is between 85,001 and 115,000, inclusive;
 (II)to $3,000 for each fiscal year in which the base allocation of H–1B visas under section 214(g)(9)(A) is between 115,001 and 145,000, inclusive;
 (III)to $3,500 for each fiscal year in which the base allocation of H–1B visas under section 214(g)(9)(A) is between 145,001 and 194,999, inclusive; and
 (IV)to $4,000 for each fiscal year in which the base allocation of H–1B visas under section 214(g)(9)(A) is 195,000.
 (ii)The amounts set forth in subparagraph (B)(ii) shall be increased— (I)to $5,000 for each fiscal year in which the base allocation of H–1B visas under section 214(g)(9)(A) is between 85,001 and 115,000, inclusive;
 (II)to $6,000 for each fiscal year in which the base allocation of H–1B visas under section 214(g)(9)(A) is between 115,001 and 145,000, inclusive;
 (III)to $7,000 for each fiscal year in which the base allocation of H–1B visas under section 214(g)(9)(A) is between 145,001 and 194,999, inclusive; and
 (IV)to $8,000 for each fiscal year in which the base allocation of H–1B visas under section 214(g)(9)(A) is 195,000.
 (D)Fees collected under this paragraph shall be distributed as follows:
 (i)From the fees collected for each petition pursuant to subparagraph (B)(i)—
 (I)$750 shall be deposited in the Treasury in accordance with section 286(s); and
 (II)the remaining amount shall be deposited in the Treasury in accordance with section 286(w).
 (ii)From the fees collected for each petition pursuant to subparagraph (B)(ii)—
 (I)$1,500 shall be deposited in the Treasury in accordance with section 286(s); and
 (II)the remaining amount shall be deposited in the Treasury in accordance with section 286(w)..
					(b)Conforming
 amendmentSection 286(s)(1) of the Immigration and Nationality Act (8 U.S.C. 1356(s)(1)) is amended by striking the last sentence and inserting There shall be deposited as offsetting receipts into the account a portion of the fees collected under paragraphs (9) and (11) of section 214(c)..
				402.Promoting
 American Ingenuity AccountSection 286 of the Immigration and Nationality Act (8 U.S.C. 1356) is amended by adding at the end the following:
				
					(w)Promoting
				American Ingenuity Account
						(1)In
 generalThere is established in the general fund of the Treasury a separate account, which shall be known as the Promoting American Ingenuity Account. There shall be deposited as offsetting receipts into the account a portion of the fees and penalties collected under section 214(c)(9). Amounts deposited into the account shall remain available to the Secretary of Education until expended.
 (2)PurposesThe purposes of the Promoting American Ingenuity Account are to enhance the economic competitiveness of the United States by—
 (A)strengthening academic achievement standards in science, technology, engineering, and mathematics (STEM), including computer science, at all levels;
 (B)ensuring that schools have access to well-trained and effective STEM teachers through improved strategies for the recruitment, training, placement, and retention of teachers in STEM fields, including computer science;
 (C)supporting efforts to strengthen the elementary and secondary STEM curriculum, including efforts to make courses in computer science more broadly available;
 (D)helping colleges and universities produce more graduates in fields needed by American employers, including assistance for students in postsecondary STEM programs;
 (E)improving availability of and access to STEM-related worker training programs, including community college-based courses and programs;
 (F)providing employment-based STEM education and training programs, including apprenticeship programs; and
 (G)carrying out other activities approved by the Secretary of Education to improve STEM education and training.
							(3)Allocation of
				funds
							(A)National
 activitiesThe Secretary of Education may reserve up to 2 percent of the amounts deposited into the Promoting American Ingenuity Account for national research, development, demonstration, evaluation, and dissemination activities carried out directly or through grants, contracts, or cooperative agreements, including—
 (i)activities undertaken jointly with other Federal agencies, such as STEM mission agencies; and
 (ii)grants to nonprofit organizations for nationally significant activities consistent with the purposes of the Immigration Innovation Act of 2018.
								(B)American dream accounts
 (i)Grants authorizedThe Secretary of Education shall allocate 5 percent of the amounts deposited into the Promoting American Ingenuity Account to award grants, on a competitive basis, to eligible entities to enable such entities to establish and administer American Dream Accounts.
 (ii)Purpose of accountsAmerican Dream Accounts shall be personal, online accounts for low-income students, who are, at the time of application, attending a grade not higher than ninth grade, that include a college savings account, monitor progress toward higher education, and provide opportunities, including mentoring—
 (I)to gain financial literacy skills; (II)to learn about preparing for enrollment in an institution of higher education; and
 (III)to identify career interests. (iii)PriorityThe Secretary shall give priority to applicants that demonstrate one or more of the following:
 (I)An intention to focus on STEM education and careers.
 (II)The ability to serve a large number of low-income students. (III)In the case of eligible entities described in subclause (I) or (II) of clause (iv), the provision of opportunities for students to participate in a dual or concurrent enrollment program or early college high school program at no cost to the student or to the student’s family.
 (iv)Eligible entitiesAn eligible entity may be a partnership of two or more of the following entities: (I)A State educational agency.
 (II)A local educational agency, including a charter school that operates as its own educational agency. (III)A charter management organization or charter school authorizer.
 (IV)An institution of higher education or a Tribal college or university. (V)A nonprofit organization.
 (VI)An organization with demonstrated experience in educational savings or in preparing low-income students for higher education.
 (v)Reports and evaluationsNot later than 1 year after the date on which the Secretary of Education disburses grants under this Act, and annually thereafter until each grant disbursed under this Act has ended, the Secretary shall prepare and submit a report to the appropriate committees of Congress, which shall include an evaluation of the effectiveness of the grant program established under this Act, including in building financial capability.
 (vi)Eligibility to receive federal student financial aidNotwithstanding any other provision of law, any funds that are in the college savings account portion of a student’s American Dream Account—
 (I)shall not affect such student’s eligibility to receive Federal student financial aid, including any Federal student financial aid under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.); and
 (II)shall not be considered in determining the amount of any such Federal student aid. (vii)RulemakingThe Secretary of Education shall promulgate regulations, through notice and comment rulemaking in compliance with section 553 of title 5, United States Code, to implement the American Dream Account competitive grant program authorized under this subparagraph. The Secretary shall issue a notice of proposed rulemaking in the Federal Register not later than 1 year after the date of the enactment of this subsection.
								(C)Allocations to
				states
								(i)In
 generalSubject to clause (iii), the Secretary of Education, after making the allocations under subparagraphs (A) and (B), shall proportionately allocate the remaining amount deposited into the Promoting American Ingenuity Account in each fiscal year to each State that submits an application under subparagraph (D) in an amount that bears the same relationship to such remaining amount as the amount the State received under subpart 2 of part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331 et seq.) for the preceding fiscal year bears to the amount all States received under that subpart for the preceding fiscal year.
 (ii)Authorized use of state allocationsOf the amount each State receives under clause (i) in each fiscal year, the State shall allocate— (I)50 percent for the activities described in subparagraphs (A), (B), (C), (D), and (G) of paragraph (2); and
 (II)50 percent for the activities described in subparagraphs (E), (F), and (G) of paragraph (2). (iii)Minimum allocations (I)In generalExcept as provided in subclause (II), no State shall receive less than 0.5 percent of the total amount made available to all States under this subparagraph from the Promoting American Ingenuity Account.
 (II)ReallocationIf a State does not submit an application in accordance with subparagraph (D) in a fiscal year, the Secretary of Education shall reallocate the State’s allocation to the remaining States in accordance with this subsection.
									(D)STEM education
			 grant application process
 (i)ApplicationEach State desiring to receive an allocation from the Promoting American Ingenuity Account shall submit an application to the Secretary of Education at such time, in such form, and including such information as the Secretary may prescribe. The application shall describe how the State plans to improve STEM education and training to meet the needs of employers in the State, in accordance with paragraph (2).
 (ii)ApprovalThe Secretary of Education shall approve any application submitted under clause (i) that meets the requirements prescribed by the Secretary if the Secretary determines, after evaluating the recommendations of peer reviewers, that the State’s plan for the use of funds would be successful in making progress toward meeting the purposes set forth in paragraph (2).
								(4)Federal funds to supplement, not supplant, non-federal funds
 (A)In generalA State educational agency or local educational agency shall use Federal funds received under this subsection only to supplement the funds that would, in the absence of such Federal funds, be made available from State and local sources for the education of students participating in programs assisted under this part, and not to supplant such funds.
 (B)ComplianceTo demonstrate compliance with this paragraph, a local educational agency shall demonstrate that the methodology used to allocate State and local funds to each school receiving assistance under this part ensures that such school receives all of the State and local funds it would otherwise receive if it were not receiving assistance under this subsection.
 (C)Rule of constructionNothing in this subsection may be construed to authorize or permit the Secretary of Education to prescribe the specific methodology a local education agency uses to allocate State and local funds to each school receiving assistance under this subsection..
			403.National
			 evaluation
				(a)In
 generalUsing amounts reserved under section 286(w)(3)(A) of the Immigration and Nationality Act, as added by section 402, the Secretary of Education shall conduct, directly or through a grant or contract, an annual evaluation of the implementation and impact of the activities funded by the Promoting American Ingenuity Account.
				(b)Annual
 ReportThe Secretary shall submit a report describing the results of each evaluation conducted under subsection (a) to—
 (1)the President;
 (2)the Committee on the Judiciary of the Senate;
 (3)the Committee on the Judiciary of the House of Representatives;
 (4)the Committee on Health, Education, Labor, and Pensions of the Senate; and
 (5)the Committee on Education and the Workforce of the House of Representatives.
 (c)DisseminationThe Secretary shall make the findings of the evaluation widely available to educators, the business community, and the public.
				404.Rule of
 constructionNothing in this title may be construed to permit the Secretary of Education or any other Federal official to approve the content or academic achievement standards of a State.
			VReforms Affecting Immigrant and Nonimmigrant Visas
			501.Streamlining petitions for established employers and other requirements
 (a)In generalSection 214(c) of the Immigration and Nationality Act (8 U.S.C. 1184(c)), as amended by titles I and IV, is further amended by adding at the end the following:
					
 (16)The Secretary of Homeland Security shall establish a pre-certification procedure for employers who file multiple petitions under this subsection or section 204(a)(1)(F) that enables an employer—
 (A)to avoid repeatedly submitting documentation that is common to multiple petitions; and (B)to establish, through a single filing, criteria relating to the employer and the offered employment opportunity.
 (17)The Secretary of Homeland Security shall promulgate regulations that allow a petitioner to opt to electronically sign, file, and store any report, form, or supporting document required to be submitted to U.S. Citizenship and Immigration Services..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply to petitions filed under section 204(a)(1)(F) or 214(c) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(F) and 1184(c)) beginning 180 days after such date.